Citation Nr: 0512841	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  94-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jess Leventhal, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
July 1966. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
which, in pertinent part, denied the veteran's claim seeking 
entitlement to a TDIU.

The veteran's claim was remanded by the Board in October 
2003.  

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at the RO in May 1999, a transcript of 
which has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's service-connected disabilities are: 
residuals of a left knee injury with internal derangement 
(rated as 20 percent disabling); arthritis of the left knee 
(rated as 20 percent disabling); right knee strain with 
degenerative changes (rated as 10 percent disabling); lateral 
instability of the right knee (rated as 10 percent 
disabling); and, corneal scars of the right eye (rated as 
noncompensably disabling).  

3.  The veteran has not worked since 1988, and has completed 
four years of high school.  

4. The veteran's service-connected disabilities are 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 3.340, 
3.341, 4.16(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096, now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), was 
enacted on November 9, 2000, prior to the date the veteran's 
claim was received in March 2002.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In particular, in a December 2003 letter, the veteran was 
fully informed of the provisions of the VCAA and was advised 
to identify any evidence in support of his claim that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to a TDIU.  The letter 
further informed him that VA would obtain his service medical 
records, VA records, and other pertinent federal records; and 
that he would be scheduled for a VA examination if one was 
necessary to decide his claim.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim over the 10-year 
period it has been in appellate status.  

The United States Court of Appeals for Veteran Claims (CAVC) 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In the present case, regarding the claim for a TDIU, a 
substantially complete application was received from the 
veteran in February 1993.  Thereafter, in a rating decision 
dated in September 1994, the RO denied the claim.  The 
veteran was provided with full and appropriate VCAA notice in 
December 2003.

Because complete VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  



Moreover, while strictly following the express holding in 
Pelegrini II would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also, Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini II, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  The veteran was afforded several VA 
examinations.  The Board is satisfied that the evidence of 
record is sufficient upon which to make a decision on the 
issue presented.  Hence, VA's duty to assist the veteran in 
the development of his claim has been satisfied.  


Factual Background

The veteran is service-connected for: residuals of a left 
knee injury with internal derangement (rated as 20 percent 
disabling); arthritis of the left knee (rated as 20 percent 
disabling); right knee strain with degenerative changes 
(rated as 10 percent disabling); lateral instability of the 
right knee (rated as 10 percent disabling); and, corneal 
scars of the right eye (rated as noncompensably disabling).  

Social Security Administration (SSA) records show that the 
veteran was determined to be unemployable in an October 1990 
decision, commencing January 1, 1988.  The judge found that 
the medical evidence established that the veteran had severe 
knee impairment.  This finding was based on a physician's 
report who noted that the veteran's last full-time employment 
was about 10 years ago, when he worked as a laborer at a 
construction company as a foundation worker.  

In the veteran's February 1993 TDIU application, he wrote 
that he had last worked as a construction laborer from August 
1982 to April 1983.  

At a VA examination in March 1994, he wrote that he had not 
had a work history for the past 12 years.  He wrote that he 
had decreasing use of his right and left knees, and 
decreasing vision.  He described having undergone 3 
operations on his left knee, the last being in 1983. 

A vocational evaluation was conducted in November 1995 by 
Mid-Atlantic Rehabilitation Management, Inc.  The examiner 
wrote that the veteran had a severe orthopedic problem to his 
lower extremities which would preclude him from performing 
work activities beyond the sedentary exertional level of 
demand.  He defined sedentary work was defined as involving 
lifting no more than 10 pounds at a time and occasionally 
lifting or carrying articles like docket files, ledgers, and 
small tools.  He commented that since being on one's feet was 
required "occasionally" at the sedentary level of exertion, 
periods of standing or walking should generally total no more 
than about 2 hours of an 8 hour workday.  

He commented that the veteran was a high-school graduate.  He 
stated that after service, the veteran had a very brief and 
spotty work history from 1967 to 1981, pursuing a variety of 
work activities to include that of a housing police officer 
for about a year, a bartender, and a laborer in the 
construction industry.  He stated that other than a brief 
work attempt in 1988, there had been no vocational activity 
pursued by the veteran since the early 1980s.  He opined that 
the veteran had not pursued any relevant vocational 
activities for the past 15 years, and as a result, he had no 
transferable skills to the work force.  He wrote that the 
veteran was limited to vocational activities which would be 
performed at exertional levels which were sedentary in 
nature.  

At a personal hearing in May 1999, the veteran testified that 
he was wearing to braces on both of his knees.  He stated 
that he had swelling and fluid, and could not sleep unless he 
was on medication.  He indicated that he was taking 4 
Percocets every day for the pain as needed.  He testified 
that he could stand for 5 to 10 minutes and then had to sit 
down.  


He stated that he could walk without crutches for about half 
a block.  He indicated that he was a high school graduate.  
He indicated that he couldn't work as a laborer.  He stated 
that he hurt when he was standing up and when he was sitting 
down.  

In a September 2002 letter, the veteran's representative 
referenced the RO&IC's letter regarding the VCAA, and 
submitted a VA release to allow obtaining records from the 
Philadelphia VA Medical Center.  The representative wrote 
that the veteran had submitted numerous medical records and 
believed that it was time for the RO&IC to make a decision on 
the veteran's claim.  

At a VA examination in March 2003, the veteran stated that 
after service, his first job was as a policeman, and he did 
that until 1968, and then did odd jobs until 1968 or so.  It 
was noted that in 1981, the veteran underwent open surgery 
for his left knee and a few years later arthroscopic surgery 
of the left knee.  He stated that his knees hurt all the 
time.  He reported that his mobility had slowed, and that he 
had not been able to work for several years.  The examiner 
commented that the veteran did not have a normal excursion or 
strength of motion of both knee joints and was not capable of 
any employment that required mobility.  


Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2004).  

The veteran is service-connected for: residuals of a left 
knee injury with internal derangement (rated as 20 percent 
disabling); arthritis of the left knee (rated as 20 percent 
disabling); right knee strain with degenerative changes 
(rated as 10 percent disabling); lateral instability of the 
right knee (rated as 10 percent disabling); and, corneal 
scars of the right eye (rated as noncompensably disabling), 
with a combined rating of 50 percent.  

As such, the veteran does not meet the basic criteria for 
consideration for entitlement to TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a) (2004).  The question thus becomes 
whether the veteran's service-connected disabilities, in and 
of themselves, are so exceptional as to render him unable to 
secure and follow a substantially gainful occupation, and, 
therefore, to warrant the grant of TDIU on an extraschedular 
basis.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) 
(2004).

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341 (2004).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2004).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Applying the above criteria to the facts of this case, the 
Board finds that a grant of TDIU is warranted.  In this 
regard, the Board notes that the veteran's assigned 
disability evaluations are very near to the requirements for 
a schedular grant of TDIU.  His left knee disability is rated 
at 40 percent (combined rating of two 20 percent ratings), 
and his total combined schedular rating is 50 percent.  

Furthermore, the extensive medical evidence of record, as 
well as the employment information, establishes that the 
veteran is unable to secure and follow a substantially 
gainful occupation due to his service-connected bilateral 
knee disabilities.  He has not worked since 1988, and a SSA 
judge determined that the veteran was not able to work 
because of his knee disabilities.  A vocational evaluation 
was conducted in 1995, and the examiner determined that the 
veteran could only work at the sedentary level.  It is 
further noted that the veteran's education did not extend 
beyond high school.  

In conclusion, the Board finds that the evidence is in 
relative equipoise as to whether the veteran's bilateral knee 
disabilities render him incapable of gainful employment.  The 
veteran has submitted significant evidence of his inability 
to work, and the record contains no evidence in contradiction 
to this finding. Accordingly, the benefit of the doubt is 
extended to the veteran, and the benefit sought on appeal is 
granted.



ORDER

Entitlement to a TDIU is granted, subject to the applicable 
criteria governing the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


